Citation Nr: 1711589	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  06-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted for that disability.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for an upper back disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for traumatic arthritis.

6.  Entitlement to non-service-connected (NSC) pension with special monthly compensation (SMC) based on the need for aid and attendance and/or housebound status.



REPRESENTATION

Veteran represented by:	Daniel J. Tuley, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 through March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2006, September 2012, and May 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and in April 2011 by the VA Pension Management Center in St. Paul, Minnesota.

The issues concerning the Veteran's entitlement to service connection for low back, upper back, traumatic arthritis, and PTSD have been remanded on multiple occasions by the Board, most recently in June 2012.  At that time, the Board directed that the AOJ undertake efforts to obtain service treatment records from the Veteran's period of Reserve service, and thereafter, readjudicate the issues on appeal.  That development has been performed and those matters now return to the Board for de novo review.

The Veteran requested initially that a Board hearing be scheduled in this matter.  That request was withdrawn by the Veteran in November 2015.  Neither the Veteran nor his representative has made a renewed hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although additional delay in adjudicating the Veteran's appeal is regrettable, the Board finds that the following additional development is required:

	A.  Reopening a Claim for Service Connection for PTSD

In support of his claim for service connection for PTSD, the Veteran has asserted multiple different in-service stressors which he believes are the cause of his PTSD.  Included among those stressors is an incident reported by the Veteran in his October 2012 Notice of Disagreement (NOD), wherein his unit was standing in formation when "First Sergeant Wise" was shot in the back and presumably killed.  He appears to repeat that stressor during a November 2014 VA examination.

Per the records in the file and an August 2006 RO memorandum, VA has undertaken previous efforts to corroborate the Veteran's various stressors; however, the stressor involving the death of First Sergeant Wise was not known to VA at that time, and for that reason, no effort was made to corroborate that event.  Even after that stressor incident was first reported in the Veteran's October 2012 NOD, still no effort was made to corroborate it.

Notably, the Veteran's DD Form 214 reflects that the Veteran had documented service in Indochina, although not in Vietnam specifically.  In a February 2006 PTSD stressor statement, the Veteran reported that he served in Thailand from approximately March 1970 through March 1971 while assigned to the 701st Maintenance Battalion.  VA must undertake efforts at this time to corroborate the asserted stressor involving the shooting of First Sergeant Wise during the Veteran's service in Thailand.  Such efforts may include contacting the Veteran to obtain additional necessary information needed to corroborate the stressor, and if such information is provided, contacting the appropriate agency to corroborate the stressor.  38 C.F.R. § 3.159 (c)(1).

	B.  Service Connection for Upper Back, Low Back, and Arthritis

In regard to the issues concerning the Veteran's back, the Veteran asserts that he sustained back injuries during service in 1971.  Records for VA treatment in December 2011 reflect that the Veteran reported at that time that he began experiencing back pain in 1970 after an in-service accident in which he fell from a landing helicopter and landed on his backpack.  The Veteran asserts also that he sustained a re-injury to his back while on training maneuvers during Army Reserve service in 1986.  Concerning his knees, the Veteran asserts in his claim file that he sustained bilateral knee injuries during service in November or December of 1969 and that deformed cartilage was observed in his knees during his separation examination.  

The record indicates that VA has made repeated previous requests to the NPRC and other agencies to obtain the Veteran's complete service department and Reserve service records.  Despite such efforts, the service department records pertinent to the Veteran's period of active duty service appear to be incomplete as they do not include any treatment notes or the Veteran's separation examination.

In conjunction with the foregoing, records for medical examinations conducted during the Veteran's period of Army Reserve service in September 1980 and June 1982 note findings of chronic low back syndrome and mild back pain.  VA treatment records dated since 2000 note complaints and findings of not only back pain with radiological evidence of degeneration and spondylosis in the cervical and thoracolumbar spines, but also complaints of  pain in the Veteran's shoulders, hands, thumbs, fingers, and knees.  VA treatment records from November 2000, December 2001, and November 2003 attribute those complaints and findings to arthritis.

The Veteran was afforded a September 2007 VA examinations of his spine, knees, wrists, hands, fingers, and thumbs.  Although the examiner diagnosed cervical spine degenerative arthritis, lumbar spine strain, bilateral knee strain, bilateral wrist strain, and degenerative joint disease in the Veteran's hands and fingers, the examiner offered no opinion as to whether those disorders are related etiologically to the Veteran's active duty service or Reserve service.  In the absence of such an opinion, the September 2007 VA examinations are incomplete.

Given that the issues on appeal remain in a posture where still additional substantive development is required, VA should make an additional effort to contact NPRC and other appropriate agencies to ensure that all available service department records pertinent to the Veteran's period of active duty service from September 1969 through March 1972 have been obtained and associated with the record.  38 C.F.R. § 3.159 (c)(2).  After such effort has been made and any newly obtained service department records have been added to the claim file, the Veteran should be afforded a new VA spine and joints examination to determine the nature of any disorders in the Veteran's spine and joints, and, whether any diagnosed disorders are related etiologically to the Veteran's active duty service or Reserve service.  38 C.F.R. § 3.159 (c)(4).

	C.  Service Connection for Diabetes Mellitus, Type II

The record reflects that the Veteran's June 2012 original claim for service connection for diabetes mellitus, type II was denied in a May 2015 rating decision that was issued by the RO in Waco, Texas.  The Veteran responded by initiating a timely appeal of that denial by filing an NOD in August 2015.  VA has not taken any further action on the issue since receiving the Veteran's NOD.

In instances where the Veteran has filed a timely NOD and VA has not issued a Statement of the Case (SOC) addressing the issues preserved for appeal in the NOD, the Board is required to remand those issues to the AOJ so that they may be readjudicated by the AOJ.  If the RO's disposition remains unfavorable, the Veteran must be provided an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, on remand, the AOJ should readjudicate the issue of the Veteran's entitlement to service connection for diabetes mellitus, type II, and if adjudicated unfavorably, provide the Veteran with an SOC as to that issue.



	D.  NSC Pension with SMC

Concerning the issue of the Veteran's entitlement to NSC pension with SMC based on the need for aid and attendance and/or housebound status specifically, it is unclear from the record as to whether all or part of that issue is moot or ripe for appeal.  A summary of the claim and appeal history concerning that issue is necessary here.

An October 2007 rating decision granted to the Veteran NSC pension benefits, effective March 30, 2007, based on the finding that the Veteran had disabilities in his hands, cervical spine, lumbar spine, and knees and also due to hypertension and gastroesophageal reflux disease.  Letters mailed to the Veteran in November 2007, November 2008, and March 2010 indicate that the Veteran received improved pension based on a reported net countable income of $0.00.

In August 2010, the Veteran filed a claim seeking special monthly pension benefits based on the need for aid and attendance and housebound status.  An April 2011 rating decision from the Pension Management Center in St. Paul, Minnesota denied the Veteran's claim for special monthly pension.  In an accompanying letter, the Pension Management Center notified the Veteran that it was proposing to terminate his NSC pension benefits effective from April 1, 2007 based on new evidence of previously unreported income.  The Veteran was also notified that the proposed overpayment was likely to result in an overpayment of pension benefits.

Strangely, the record does not contain any adjudicating documents that show that the proposed reduction was ever effectuated in a formal adjudication.  Nor is there any information in the record that, if the proposed reduction was effectuated, the Veteran ever contested the effectuated reduction.  The record does contain a July 2011 letter that notified the Veteran of a calculated overpayment of $48,987.00 in VA pension overpayments.  The record also reflects that the Veteran sought and was granted a September 2011 waiver of the calculated overpayment.  Inconsistent with the notion that the proposed reduction was ever effectuated, an SOC concerning the Veteran's entitlement to special monthly pension was mailed to the Veteran in October 2014.  Thereafter, the Veteran filed a timely VA Form 9 substantive appeal in November 2014.

During development of the Veteran's appeal, a May 2016 rating decision granted special monthly pension based on the need for aid and attendance, effective from August 3, 2010.  The Veteran was advised that the rating action was considered a full grant and that the Veteran's appeal was therefore considered satisfied in full.

Contrary to the foregoing, the Pension Management Center issued to the Veteran a June 2016 Supplemental Statement of the Case (SSOC) that advised that the Veteran's NSC pension benefits were previously terminated, and, that the Veteran's appeal concerning special monthly pension was therefore moot.  Again, the Board observes that there is no information in the record that the Veteran's NSC pension benefits were ever effectively terminated.  Indeed, subsequent rating decision code sheets in the record appear to indicate that the Veteran's entitlement to NSC pension benefits remained undisturbed dating back to the original March 30, 2007 effective date.

Under the circumstances, it is unclear as to whether the proposed termination of the Veteran's pension benefits was ever effectuated, and if so, when it was effectuated.  If the Veteran's NSC pension benefits were in fact terminated, then the question before the Board would be whether the Veteran is entitled to reinstatement of his NSC pension benefits.  If, on the other hand, it is ascertained that the Veteran's NSC pension benefits were never effectively terminated, then there would appear to be no current issue before the Board concerning the Veteran's NSC pension benefits, given the favorable action taken by the RO in the May 2016 rating decision.

Given the above, the RO must review the record to determine whether the Veteran's NSC pension benefits were ever terminated, and if so, associated with the record the adjudicatory documents that effectuated the termination.  In that regard, an audit and accounting of the benefits paid to the Veteran since March 30, 2007 may also be of assistance.


	E.  Social Security Records and Other Development Common to All Issues

Inquiries made to the Social Security Administration (SSA) in 2011 revealed that the Veteran was receiving Social Security disability benefits.  To date, no efforts have been made to obtain the Veteran's Social Security records.

The record does not specify the disabilities for which he was receiving Social Security benefits.  Still, given the breadth of the disabilities being claimed and specific assertions raised in the Veteran's claim submissions and lay statements, it appears likely that the Veteran's Social Security records contain additional evidence that is highly relevant to the service connection issues currently on appeal.  For that reason, VA must now undertake efforts to obtain the Veteran's Social Security records.  See Baker v. West, 11 Vet. App. 163 (1998) (holding that VA's duty to assist generally includes obtaining SSA records).

Also, in order to ensure that the most recent and up-to-date evidence is available in the record, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his PTSD, diabetes, spine, and traumatic arthritis since July 2016.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim service connection for diabetes mellitus, type II should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SOC and be given an opportunity to respond.

2.  The Veteran should be asked whether he has additional evidence pertaining to his claims, and if so, assist him in obtaining it.  Relevant VA treatment records dated from July 2016 to the present should be associated with the record.

3.  Contact NPRC to request the Veteran's service treatment records and service personnel records for his period of active duty service from September 1969 through March 1972.  Also, obtain the Veteran's Social Security records.

If such efforts yield negative results, a notation to that effect should be added to the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  Contact the Veteran to obtain any additional information that may be necessary for corroborating the asserted stressor in which First Sergeant Wise was shot while the Veteran's unit stood in formation during service in Thailand.

Thereafter, contact the appropriate agency to corroborate the stressor event described above.  If such efforts yield negative results, a notation to that effect should be added to the file.

5.  Schedule the Veteran to undergo VA orthopedic and neurological examinations to determine the nature of any conditions in his upper back, low back, and arthritis in his shoulders, hands, wrists, fingers, thumbs, knees, and ankles, and, whether any diagnosed disorders are related etiologically to his period of active duty service and/or Army Reserve service.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner should review the entire claims file in conjunction with the examination.

All necessary tests and studies should be conducted.  The examiner should provide diagnoses corresponding to the Veteran upper back, low back, and arthritis.  The examiner should also comment upon the following medical questions:

(a) for each diagnosed disorder involving the Veteran's upper back, is it at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder began during the Veteran's active duty service from September 1969 through March 1972?

(b) for each diagnosed disorder involving the Veteran's upper back, is it at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder began during the Veteran's Army Reserve Service?

(c) for each diagnosed disorder involving the Veteran's low back, is it at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder began during the Veteran's active duty service from September 1969 through March 1972?

(d) for each diagnosed disorder involving the Veteran's low back, is it at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder began during the Veteran's Army Reserve Service?

(e) for each diagnosed disorder involving the Veteran's arthritis/joints, is it at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder began during the Veteran's active duty service from September 1969 through March 1972?

(f) for each diagnosed disorder involving the Veteran's arthritis/joints, is it at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder began during the Veteran's Army Reserve Service?

The examiner's responses to the foregoing questions should include a full discussion that includes citation to any relevant facts or evidence, to include the findings from the examination, service treatment records, post-service treatment records, the medical history obtained from the claim file, and any applicable medical principles.

If the examiner cannot provide the opinions being sought without resorting to speculation, he or she should indicate this expressly and provide an explanation as to what additional information is necessary and why the opinion cannot be given without resorting to speculation.

A report of the examination should be prepared and associated with the Veteran's claim file.

6.  Perform a record search; claim file review; audit and accounting of the benefits received by the Veteran since March 30, 2007; and, any other action deemed necessary in order to ascertain whether the Veteran's NSC pension benefits were effectively terminated following the proposal of termination that was mailed to the Veteran in April 2011.  The AOJ should prepare a report summarizing the findings from the audit and accounting and a copy of that report should be added to the claim file.  Similarly, the AOJ should prepare a memorandum summarizing the other efforts made to determine whether the Veteran's NSC pension benefits were terminated and a copy of that memorandum should also be added to the claim file.

If it is determined that the Veteran's NSC pension benefits were effectively terminated, then the AOJ should also associate with the claim file any rating actions, notice letters, or other adjudicatory documents that show that the proposed termination was effectuated.

7.  Readjudicate the issues on appeal.  If the determination as to any of the issues on appeal remains adverse to the Veteran, he and his attorney should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

